Exhibit 10.1 57

 

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED

PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION-

 

UNCLASSIFIED

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

 

 

PAGE OF PAGES

 

 

 

 

1  |  3 

2. AMENDMENT/MODIFICATION NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NO.,

 

5. PROJECT NO. (If applicable)

P00049

09/01/2017

See Schedule

 

 

6. ISSUED BY

CODE   

[**Redacted**]

7. ADMINISTERED BY (If other than Item 6)

CODE 

[**Redacted**]

[**Redacted**]

 

[**Redacted**]

 

8.  NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

DIGITALGLOBE, INC.

ATTN: [**Redacted**]

1300 W 120TH AVENUE

WESTMINSTER CO 80234

 

9A. AMENDMENT OF SOLICITATION NO.

 

98. DATED (SEE ITEM 11)

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

HM021013CN002

CODE  1CGQ7

FACILITY CODE

 

10B. DATED (SEE ITEM 13)

07/30/2013

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of
Offers                                      ☐ is extended.     ☐ is not
extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and
returning                                        copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

Not Applicable

 

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.   IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.)  SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43 .103(b).

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

D. OTHER (Specify type of modification and authority)

X

FAR 43.103(a) (3)

E. IMPORTANT:

          Contractor                       ☒  is not.        ☐  is required to
sign this document and return                          copies to the issuing
office.

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax  ID Number:     31-1420852

DUNS Number:    789638418

The purpose of this modification is to extend, at no additional cost, the period
of performance for contract line item (CLIN) 0605 Physical Media Delivery and
CLIN 0605 System Engineering Services Support by one (1) month each (reference
NGA and DigitalGlobe, Inc. Emails dated 08 – September – 2017).  The total value
and obligated funding of the Contract remain unchanged.

 

Accordingly, the Contract is modified as follows:

 

1.   For CLIN 0605 Physical Media Delivery, the period of performance is
extended by 1-month

 

Continued ...

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

[**Redacted**]

 

15B. CONTRACTOR/OFFEROR

 

15C. DATE SIGNED

 

16B. UNITED STATES OF AMERICA

[**Redacted**]

16.C. DATE SIGNED

[**Redacted**]

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

 

NSN 7540-01-152-8070
Previous edition unusable

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

UNCLASSIFIED







--------------------------------------------------------------------------------

 



UNCLASSIFIED

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HM021013CN002/P00049

PAGE

OF

2

3

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

 

 

 

 

 

 

ITEM NO.
(A)

SUPPLIES/SERVICES
(B)

QUANTITY
(C)

UNIT
(D)

UNIT PRICE
(E)

AMOUNT
(F)

 

2. For CLIN 0606 System Engineering Services Support, the period of performance
is extended by 1-month through 30-September-2017.

 

Delivery: 09/30/2017

Discount Terms:

Net 30

Delivery Location Code:

[**Redacted**]

 

[**Redacted**]

 

 

Payment:

 

[**Redacted**]

 

FOB: Destination

Period of Performance: 09/01/2013 to 08/31/2018

 

Change Item 0605 to read as follows (amount shown is the obligated amount):

 

 

 

 

 

0605

Commercial Satellite Imagery - Physical Media Delivery.

Award Type: Indefinite-quantity

Min. Qty: N/AI Max. Quantity: N/A

Min. Amt: N/AI Max. Amount:    [**Redacted**] 

Minimum Guaranteed: N

CLIN VALUE: [**Redacted**]

Product/Service Code: 7640

Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES

 

Period of Performance: 09/01/2016 to 09/30/2017

 

Change Item 060501 to read as follows (amount

shown is the obligated amount):

 

 

 

 

[**Redacted**]

 

060501

Commercial Satellite Imagery - Physical Media

Delivery Funding

Award Type: Indefinite-quantity

Min. Qty: N/A Max. Quantity: N/A

Min. Amt: [**Redacted**]

Max. Amount: [**Redacted**]

Minimum Guaranteed: N

CLIN VALUE: [**Redacted**]

 

Continued ...

 

 

 

 

[**Redacted**]

 

 

NSN  7540-01-152-8067

OPTIONAL FORM 336 (4-86)

 

Sponsored by GSA

 

FAR (48 CFR) 53.110

 

UNCLASSIFIED







--------------------------------------------------------------------------------

 



UNCLASSIFIED

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HM021013CN002/P00049

PAGE

OF

3

3

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NO.
(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

Product/Service Code: 7640

Product/Service Description: MAPS, ATLASES,

CHARTS, & GLOBES

 

Period of Performance: 09/01/2016 to 09/30/2017

 

Change Item 0606 to read as follows (amount shown is the obligated amount):

 

 

 

 

 

0606

Commercial Satellite Imagery - System Engineering Services Support.

Award Type: Time-and-materials

CLIN VALUE: [**Redacted**]

Product/Service Code: 7640

Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES

 

Period of Performance: 09/01/2016 to 09/30/2017

 

Change Item 060601 to read as follows (amount shown is the obligated amount):

 

 

 

 

[**Redacted**]

 

060601

System Engineering Services Support. Funding for RDT&E task (s) as directed

Award Type: Time-and-materials

CLIN VALUE: [**Redacted**]

Product/Service Code: 7640

Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES

 

Period of Performance: 09/01/2016 to 09/30/2017

 

 

 

 

[**Redacted**]

 

 

NSN  7540-01-152-8067

OPTIONAL FORM 336 (4-86)

 

Sponsored by GSA

 

FAR (48 CFR) 53.110

 

UNCLASSIFIED

 



--------------------------------------------------------------------------------